Citation Nr: 1536730	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  08-16 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for claimed sciatica of the left lower extremity.

3.  Entitlement to service connection for loss of muscle group with atrophy of the lower lumbar region.

4.  Entitlement to an increased rating (or evaluation) for bilateral sensorineural hearing loss, in excess of 0 percent (or a compensable rating) from December 24, 2002 to September 24, 2014, and in excess of 20 percent thereafter.

5.  Entitlement to a higher initial rating (or evaluation) for degenerative joint disease of the lumbar spine, in excess of 10 percent from October 16, 2009  to September 29, 2014, and in excess of 40 percent thereafter.




WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1967 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2003, August 2010, September 2010, and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia and Montgomery, Alabama.  

In August 2013, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In February 2014, the Board reopened service connection for a skin disorder, granted service connection for tension headaches, right lumbar radiculopathy, and a higher initial rating of 50 percent for a residual neck scar, and dismissed the issues of an increased rating for a residual left buttock scar and tinnitus.  The Board also remanded the issues of service connection for a skin disorder (reopened), left lower extremity sciatica, and loss of muscle group with atrophy in the lower lumbar region, an increased rating for bilateral sensorineural hearing loss, and an initial rating for lumbar degenerative joint disease for updated VA treatment records, and VA examinations with medical opinions to ascertain the current nature and severity of the service-connected bilateral hearing loss and lumbar spine disabilities, including any associated neurological and muscle impairment, with subsequent readjudication of the appeals.  The record shows that updated VA treatment records were obtained, and adequate VA examinations were provided for the appeals adjudicated herein in September 2014.  In consideration thereof, the Board finds that there has been substantial compliance with the Board's prior remand directives for the appeals adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals of Veterans Claims (Court or CAVC) held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  In this case, the evidence shows that the Veteran has been employed full-time as a certified public accountant throughout the rating period.  See, e.g., October 2010 VA medical examination report.  For this reason, as distinguished from Rice, the Board finds that the issue of entitlement to a TDIU has not been raised by the Veteran or the evidence of record, so is not part of the current appeal.  

The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during service.

2.  The Veteran sustained a shrapnel injury to the left buttock and was treated for pain in the sacral area during service. 

3.  The Veteran does not have a current diagnosis of left lower extremity sciatica, peripheral neuropathy, or radiculopathy associated with the lumbar spine disability.  

4.  The Veteran has impairment of Muscle Group XVII due to the in-service shrapnel injury, with residual symptoms or impairment of retained shrapnel on the left side, intermittent left hip muscle spasms, numbness in the area of the tailbone, and left lateral thigh pain and numbness .

5.  For the rating period from December 24, 2002 to September 24, 2014, the Veteran's hearing was manifested by no more than Level III hearing acuity bilaterally with lowest speech recognition scores of 84 percent bilaterally.  

6.  For the rating period from September 24, 2014, the Veteran's hearing was manifested by no more than Level IV hearing acuity in the right ear and Level VI hearing acuity in the left ear with speech recognition scores of 80 percent for the right ear and 92 percent for the left ear.  

7.  For the period from October 16, 2009 to September 29, 2014, the lumbar spine disability was manifested by daily pain, weekly flare-ups lasting for hours, flexion of no less than 84 degrees, and a combined range of motion of no less than 191 degrees, without incapacitating episodes or ankylosis.  

8.  From September 29, 2014, forward, the lumbar spine disability was manifested by forward flexion, extension, right and left lateral flexion, and right and left lateral rotation limited by painful motion to 0 degrees, with an inability to perform repetitive use testing, which is analogous to favorable ankylosis; the evidence shows no incapacitating episodes or unfavorable ankylosis of the thoracolumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for claimed sciatica of the left lower extremity are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for loss of muscle group with atrophy of the lower lumbar region are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for an increased rating for bilateral sensorineural hearing loss, in excess of 0 percent (or a compensable rating) from December 24, 2002 to September 24, 2014, and in excess of 20 percent thereafter, are not met or approximated for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

4.  The criteria for a higher initial rating for degenerative joint disease of the lumbar spine, in excess of 10 percent from October 16, 2009 to September 29, 2014, and in excess of 40 percent thereafter, are not met or approximated for any period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DC 5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court or CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Collectively, in the November 2009 and October 2010 notice letters sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed for the service connection claims.

In the July 2003 notice letter sent after the initial denial of the increased rating claim for bilateral sensorineural hearing loss, the RO advised the Veteran of what the evidence must show to establish entitlement to increased compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  Although the RO did not inform the Veteran how VA determines the disability rating, the notice defect is harmless error because the appeal is being denied for reasons explained below, and no disability rating will be assigned.  The timing defect was remedied by way of issuance of adequate notice followed by readjudication of the claim.  

The Veteran is challenging the staged rating assigned following the grant of service connection for the lumbar spine disability.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson,  19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided the Veteran with VA examinations in March 2009, July 2009, October 2010, January 2012, and September 2014.  The collective medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeals.  The VA examiners considered the history of the claimed disabilities as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when providing the medical opinions.  There is neither allegation nor indication of a material change in condition since the most recent VA examination for any disability.  For these reasons, the Board finds that the collective medical examination reports are adequate, and there is no need for further medical examination or medical opinion.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and considered the Veteran's testimony regarding past and current symptoms, treatment, and functional impairment for the service-connected disabilities.  The VLJ also considered testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed disabilities for which he sought service-connected disability benefits.  Because of the hearing testimony, the Board ordered further VA medical examinations and updated VA treatment records.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with residuals of injury to Muscle Group XVII involving the pelvic girdle muscles.  The diagnosis is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran does not have a diagnosis of left lower extremity sciatica.    

Service Connection Analysis for Claimed Left Lower Extremity Sciatica

The Veteran contends that he has residual intermittent muscle spasms in the left hip, numbness in the area of the tailbone, and left lateral thigh pain and numbness.  He has asserted that the symptoms are attributable to a diagnosis of left lower extremity sciatica associated with the lumbar spine disability and seeks service connection on this basis.

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of current left lower extremity sciatica associated with the lumbar spine disability.  A September 2009 private treatment record includes an assessment of lumbar radiculopathy with disc disease, which accounts for the Veteran's report of right lower back pain radiating to the right buttocks and right thigh associated with the documented diagnosis of right lower extremity sciatica; however, there is no competent diagnosis of left lower extremity sciatica of record, to include any diagnosis of radiculopathy or peripheral neuropathy affecting the left lower extremity.  Although the Veteran testified at the Board hearing that he had a diagnosis of peripheral neuropathy associated with the lumbar spine disability, he did not state that the diagnosis was applicable to the left lower extremity.  As noted above, the record contains a diagnosis of right lower extremity sciatica.   

Although the Veteran has asserted that the left lower extremity symptoms are attributable to a diagnosis of left lower extremity sciatica, he is a lay person and, under the facts of this case, does not have the requisite medical expertise to diagnose peripheral neuropathy, radiculopathy, or sciatica or render an opinion as to the etiology of such symptoms claimed to be these.  Such opinions as to causation involve making findings based on medical knowledge and clinical testing results, and the neurological system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  Consequently, the Veteran's purported opinion relating the reported left lower extremity symptoms to a diagnosis of left lower extremity sciatica is of no probative value.

Even if there were a diagnosis of left lower extremity sciatica, which has not been demonstrated in this case, 38 C.F.R. § 4.55 provides that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  In this case, the Veteran reports residual intermittent muscle spasms in the left hip, numbness in the area of the tailbone, and left lateral thigh pain and numbness.  For reasons explained below, service connection will be established for Muscle Group XVII injury residuals in this decision.  The Muscle Group XVII injury residuals will be rated under the criteria at 38 C.F.R. § 4.73, Diagnostic Code 5317, which contemplates symptoms and functional impairment involving extension of the hip, abduction of the thigh, and function of the gluteus maximus, gluteus medius, and gluteus minimus; therefore, the reported left lower extremity symptoms involving the left hip, buttock, and lateral thigh will be contemplated and encompassed in the rating to be assigned for Muscle Group XVII injury residuals.  A separate rating may not be awarded for the same symptomatology.  38 C.F.R. § 4.14.        

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during or immediately preceding the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding the current disability requirement may be satisfied by evidence of the disability shortly before the claim is filed).  Because the weight of the evidence shows no diagnosis of the claimed left lower extremity sciatica, to include peripheral neuropathy or radiculopathy, associated with the lumbar spine disability during or immediately prior to the claims process, that holding is of no advantage; therefore, the preponderance of the evidence is against the claim, and service connection for left lower extremity sciatica is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102.  

Service Connection Analysis for Loss of Muscle Group with Atrophy

The Veteran contends that he received a shrapnel injury to the lumbar spine region during service and had residual muscle damage.  He seeks service connection on this basis.  

After review of the lay and medical evidence of record, the Board finds that the evidence shows muscle injury to the buttock region during service.  The DD Form 214 shows receipt of the Purple Heart and Combat Action Ribbon, and the Veteran has reported sustaining shrapnel injury to the lumbar region during combat service.  The account of in-service shrapnel injury is consistent with combat service and service treatment records documenting shrapnel injury to the left buttock in October 1968 and residual pain in the sacral region in January 1969; therefore, it is credible and of significant probative value.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  

The evidence is at least in equipoise on the question of whether there are current residuals associated with the in-service muscle injury.  After review of the record and interview and examination of the Veteran, the VA examiner noted muscle injury secondary to shrapnel to the buttocks.  The September 2014 VA examiner specified that there was evidence of injury to Muscle Group XVII involving the pelvic girdle muscles, which included the gluteus maximus, gluteus medius, and gluteus minimus.  The September 2014 VA examiner also noted a non-linear, superficial scar on the proximal aspect of the gluteus maximus measuring 2 centimeters by 2 centimeters and x-ray evidence of a retained shrapnel affecting the left side.  The buttock and left hip are areas closely analogous to the "lumbar region" claimed by the Veteran.  The Veteran is already in receipt of a 10 percent rating under DC 7804 for the residual left buttock scar.  In consideration thereof, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for residuals of injury to Muscle Group XVII, to include retained shrapnel on the left side, intermittent muscle spasms in the left hip, numbness in the area of the tailbone, and left lateral thigh pain and numbness, under 38 U.S.C.A. § 3.303(d) are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.    

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts.

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).

Increased Rating Analysis for Bilateral Sensorineural Hearing Loss

Service connection for bilateral sensorineural hearing loss with a 0 percent rating effective from October 2, 1996 was established in an unappealed February 1997 rating decision that became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2014).  The Veteran filed the increased rating claim on December 24, 2002.  

Bilateral sensorineural hearing loss is rated at 0 percent from December 24, 2002 to September 24, 2014, and at 20 percent thereafter, under the rating criteria found at 38 C.F.R § 4.85, DC 6100.  Hearing loss is rated under 38 C.F.R. §§ 4.85, DC 6100, Tables VI, VIA, VII of VA's rating schedule.  

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average which is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VI A, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b). 

Rating Period from December 24, 2002 to September 24, 2014

After review of all the lay and medical evidence of record, the Board finds that the evidence is against finding that an increased (compensable) disability rating for bilateral sensorineural hearing loss is warranted for this portion of the rating period.  At the March 2009 VA audiology examination, pure tone thresholds, in decibels (dB), were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
70
75
LEFT
35
50
50
85
95

Pure tone threshold averages were 58 dB for the right ear and 70 dB for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent bilaterally.  

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the March 2009 VA audiology examination reveal Level III hearing acuity in the left ear (with a pure tone threshold average of 70 dB and speech discrimination score of 84 percent) and Level III hearing acuity in the right ear (with a pure tone threshold average of 58 dB and speech discrimination score of 84 percent).  According to Table VII under DC 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at the March 2009 VA audiology examination.  38 C.F.R. § 4.85.  

Audiometric results from the January 2012 VA audiology examination also show a noncompensable (i.e., 0 percent) level of hearing impairment for bilateral sensorineural hearing loss.  At the January 2012 VA audiology examination, pure tone thresholds, in decibels, were recorded as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
45
65
70
LEFT
30
45
55
80
85

Pure tone threshold averages were 55 dB for the right ear and 66 dB for the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  

Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the January 2012 VA audiology examination reveal Level III hearing acuity in the left ear (with a pure tone threshold average of 66 dB and speech discrimination score of 88 percent) and Level II hearing acuity in the right ear (with a pure tone threshold average of 55 dB and speech discrimination score of 84 percent).  According to Table VII under Diagnostic Code 6100, a 0 percent disability rating is warranted for the level of hearing impairment demonstrated at the January 2012 VA audiology examination.  38 C.F.R. § 4.85.  

Treatment records relevant to this portion of the rating period do not include audiometric data showing that the bilateral sensorineural hearing loss disability meets the criteria for a compensable rating.  No exceptional patterns of hearing impairment as defined by 38 C.F.R. § 4.86 are shown at any time during the rating period.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that a higher (i.e., compensable) rating for bilateral sensorineural hearing loss under DC 6100 is warranted for this period.  

Rating Period from September 24, 2014, forward

After review of all the lay and medical evidence of record, the Board finds that the evidence is against finding that an increased rating in excess of 20 percent for bilateral sensorineural hearing loss is warranted for this portion of the rating period.  At the September 2014 VA audiology examination, pure tone thresholds, in decibels (dB), were recorded as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
50
65
70
LEFT
45
60
70
80
95

Pure tone threshold averages were 58 dB for the right ear and 76 dB for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent for the right ear and 92 percent for the left ear.  

Under the guidelines set forth in 38 C.F.R. § 4.86 for an exceptional pattern of hearing impairment, the audiometric results from the September 2014 VA audiology examination reveal Level VI hearing acuity in the left ear (with a pure tone threshold average of 76 dB) under Table VIA.  Under the guidelines set forth in 38 C.F.R. § 4.85, the audiometric results from the September 2014 VA audiology examination reveal Level IV hearing acuity in the right ear (with a pure tone threshold average of 58 dB and speech discrimination score of 80 percent).  According to Table VII under DC 6100, a 20 percent disability rating is warranted for the level of hearing impairment demonstrated at the September 2014 VA audiology examination.

Treatment records relevant to this portion of the rating period do not include audiometric data showing that the bilateral sensorineural hearing loss disability meets the criteria for a rating in excess of 20 percent.  In consideration of the foregoing, the Board finds that the weight of the evidence is against finding that an increased rating in excess of 20 percent for bilateral sensorineural hearing loss under DC 6100 is warranted for any period.  

Initial Rating Analysis for Lumbar Spine Disability

The lumbar spine disability has been rated under the criteria found at 38 C.F.R. § 4.71a, DC 5242 for degenerative arthritis of the spine, at 10 percent from October 16, 2009 to September 29, 2014, and in excess of 40 percent thereafter; however, in light of the diagnosis of lumbar degenerative disc disease shown at the VA examinations performed during the rating period, the Board finds that the lumbar spine disability is more appropriately rated under DC 5243 for IVDS.  Under the rating schedule, IVDS (preoperatively or postoperatively) is to be rated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher rating when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, DC 5243.  

Rating Based On Incapacitating Episodes

In regard to the method of rating based on total duration of incapacitating episodes over the past 12 months, the rating criteria provide that a 10 percent evaluation is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note (1).  

After review of all the lay and medical evidence of record, the Board finds that the evidence weighs against a finding that an initial rating in excess of 10 percent for the lumbar spine disability from October 16, 2009 to September 29, 2014, or in excess of 40 percent from September 29, 2014, forward, is warranted based on incapacitating episodes.  At the July 2009 and October 2010 VA examinations, the Veteran denied having any incapacitating episodes due to the lumbosacral spine disability.  The statements made at the VA examinations are consistent with treatment records, which show no incapacitating episodes (i.e., physician-prescribed bed rest) due to the lumbar spine disability at any time during the rating period.  For these reasons, the Board finds that a higher initial rating for the lumbar spine disability based on incapacitating episodes is not warranted for any period.

Rating Based On the General Rating Formula for Spine Disabilities
  
In regard to the method of rating based on the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Disability of the thoracolumbar spine segments should be rated separately unless there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 6.  

From October 16, 2009 to September 29, 2014, the Board finds that the evidence weighs against a finding that the disability picture associated with the lumbar spine disability more closely approximates the criteria for an initial rating in excess of 10 under DC 5243 for this portion of the rating period.  The evidence shows forward flexion of 84 degrees, and a combined range of motion of 191 degrees, after considering the additional limitation of motion on range of motion due to pain and after repetitive use.  The evidence shows no muscle spasm or ankylosis, and normal spinal curvature and gait.  See October 2010 VA medical examination report.  This level of impairment is consistent with a 10 percent schedular rating under DC 5243; therefore, the criteria for a rating in excess of 10 percent under DC 5243 for the lumbar spine disability are not met or approximated for this portion of the rating period.  

From September 29, 2014, forward, the Board finds that the weight of the evidence is against a finding that the disability picture associated with the lumbar spine disability more closely approximates the criteria for an initial rating in excess of 40 under DC 5243 for this portion of the rating period.  The evidence shows no unfavorable ankylosis of the entire thoracolumbar spine during the period.  Rather, the evidence shows forward flexion, extension, right and left lateral flexion, and right and left lateral rotation limited by painful motion to 0 degrees, with an inability to perform repetitive use testing, which is a disability picture that closely approximates fixation of the thoracolumbar spinal segment in a neutral position (i.e., 0 degrees) and is consistent with the 40 percent schedular rating for favorable ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, DC 5243, Note (5).  Because the evidence shows no unfavorable ankylosis of the thoracolumbar spine or the entire spine, the Board finds that the criteria for an initial rating in excess of 40 percent under DC 5243 for the lumbar spine disability are not met or approximated for this portion of the rating period.    

The Board further finds that no a separate rating for neurological impairment associated with the lumbosacral spine disability is warranted.  When implementing the grant of service connection for right lower extremity sciatica in the February 2014 Board decision, the RO awarded a separate, noncompensable (0 percent) schedular rating effective from October 16, 2009 under DC 8520 for right lower extremity sciatica associated with the lumbar spine disability.  See May 2015 rating decision.  The Veteran has not appealed the rating decision.  The question of whether the evidence shows a left lower extremity sciatica associated with the lumbar spine disability was considered and rejected above.  There is no other potential neurological impairment associated with the lumbar spine disability either alleged or demonstrated.  For these reasons, the Board finds that a higher initial rating for the lumbar spine disability based on the general rating formula, to include consideration of separate ratings, is not warranted for any period.

Extraschedular Referral Analysis 

The Board has further considered whether the increased rating and initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the noncompensable (i.e., 0 percent) schedular rating for bilateral sensorineural hearing loss from December 24, 2002 to September 24, 2014, and the 20 percent schedular rating thereafter.  The schedular criteria under DC 6100 for hearing loss consider the decibel loss and speech recognition ability resulting from hearing loss in both ears.  Based upon a combination of the percent of speech discrimination and the pure tone threshold average, a Roman numeral is designated for each ear, which represents the severity of hearing impairment for each ear.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  See 38 C.F.R. §§ 4.85 and 4.86; see also 64 Fed. Reg. 25206 (May 11, 1999).  In this case, from December 24, 2002 to September 24, 2014, the Veteran's hearing was manifested by no more than Level III hearing acuity bilaterally with lowest speech recognition scores of 84 percent bilaterally.  From September 24, 2014, the Veteran's hearing was manifested by no more than Level IV hearing acuity in the right ear and Level VI hearing acuity in the left ear with speech recognition scores of 80 percent for the right ear and 92 percent for the left ear.  The schedular criteria specifically provide for a 0 percent rating for the level of hearing impairment demonstrated from December 24, 2002 to September 24, 2014, and 20 percent rating thereafter.  

Regarding functional impairment, the Veteran has complained of ringing in the ears, difficulty communicating in group situations, and difficulty understanding television programs.  The Veteran's ringing in both ears is contemplated by the rating criteria for recurrent tinnitus.  A separate 10 percent schedular disability rating has been awarded for tinnitus; therefore, the same symptomatology may not be separately considered and compensated in the context of bilateral hearing loss.  38 C.F.R. § 4.14 (2014).  

The Veteran's difficulty communicating in group situations and difficulty understanding television programs are part of, similar to, and like speech discrimination ability, which impairment is specifically measured by speech recognition testing.  Speech discrimination is defined as the ability to recognize spoken words, as measured by speech audiometry.  See Dorland's Illustrated Medical Dictionary 527 (30th ed. 2003).  The schedular criteria for rating a hearing impairment require consideration of speech discrimination, in addition to audiometric data.  38 C.F.R. § 4.85.  The Veteran's speech discrimination scores as demonstrated at the VA audiology examinations were specifically considered in the assignment of the staged schedular rating for hearing loss.  Thus, the functional impairment of difficulty communicating in group situations and difficulty understanding television programs are contemplated in the current schedular ratings.  The schedular ratings under DC 6100 fully consider the symptoms and functional impairment resulting from the bilateral hearing loss disability.  The Board finds that the Veteran's complaints of hearing difficulty (in group settings and when watching television) and tinnitus, as well as the functional impairment associated therewith, have been considered under the criteria set forth in the rating schedule.  As the rating criteria reasonably describe the Veteran's disability levels and symptomatology for hearing loss, referral for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board also does not find any functional impairment or symptoms that are not already encompassed by the staged schedular rating for the lumbar spine disability under DC 5243 (i.e., 10 percent from October 16, 2009 to September 29, 2014, and 40 percent thereafter).  The schedular rating criteria for spine disabilities provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined range of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height (not applicable in this case); and the presence of ankylosis.  Range of motion findings include consideration of Deluca factors such as pain, weakness, flare-ups, and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

For the period from October 16, 2009 to September 29, 2014, the lumbar spine disability was manifested by daily pain, weekly flare-ups lasting for hours, flexion of no less than 84 degrees, and a combined range of motion of no less than 191 degrees, without incapacitating episodes or ankylosis.  From September 29, 2014, forward, the lumbar spine disability was manifested by decreased range of motion analogous to favorable ankylosis.  The 10 percent rating from October 16, 2009 to September 29, 2014 for limitation of forward flexion to 84 degrees, the 40 percent schedular rating from September 29, 2014 for favorable ankylosis under DC 5243 for the rating period, and the separate noncompensable rating under DC 8520 for right lower extremity sciatica fully consider the Veteran's back pain and decreased range of motion after repetitive use and neurological impairment involving the right lower extremity extremity due to IVDS and any functional impairment shown to be related thereto.  The rating to be assigned for impairment of Muscle Group XVII will contemplate the reported symptoms involving the left lower extremity.    

During the rating period, the Veteran has reported back pain with prolonged sitting, driving, and standing.  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion, which include consideration of Deluca factors such as pain on movement, weakened movement, fatigability, and localized tenderness/pain.  These symptoms and functional impairment are contemplated in the staged schedular rating under DC 5243.  The reported muscle loss in the lumbar region, with retained shrapnel, intermittent muscle spasm in the left hip, numbness in the area of the tailbone, and left thigh pain and numbness are symptoms contemplated in the grant of service connection for Muscle Group XVII injury residuals.  Therefore, the symptoms and/or manifestations and functional impairment related to the lumbar spine disability are fully contemplated and adequately compensated by the current 20 percent rating under DC 5243 for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the lumbar spine disability, and referral for consideration of extraschedular rating is not necessary.

Furthermore, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  For these reasons, the Board finds that the schedular rating criteria are adequate, and no extraschedular referral is warranted in this case.  38 C.F.R. § 3.321(b)(1). 


ORDER

Service connection for claimed sciatica of the left lower extremity is denied. 

Service connection for Muscle Group XVII injury residuals, to include retained shrapnel on the left side, intermittent left hip muscle spasms, numbness in the area of the tailbone, and left lateral thigh pain and numbness, is granted.

An increased rating for bilateral sensorineural hearing loss, in excess of 0 percent from December 24, 2002 to September 24, 2014, and in excess of 20 percent thereafter, is denied.

An initial rating for degenerative joint disease of the lumbar spine, in excess of 10 percent from October 16, 2009 to September 29, 2014, and in excess of 40 percent thereafter, is denied.


REMAND

Service Connection for a Skin Disorder

The issue of service connection for a skin disorder is remanded for a supplemental VA medical opinion.  In February 2014, the Board remanded the issue of service connection for a skin disorder for a VA examination to help determine the nature and etiology of the Veteran's claimed skin disorder.  The VA examiner was instructed to assume that the Veteran had a skin rash on the face and neck during service, then to provide an opinion as to the likelihood that a current skin disorder had its onset during service or was otherwise related to service.  Although a VA skin disease examination was provided in September 2014 pursuant to the Board's remand directives, the September 2014 VA medical examiner did not assume that the Veteran had a skin rash on the face and neck during service (other than documented cysts on the neck) and did not consider the reported diagnosis of basal cell carcinoma removed from the arms and face in a January 2012 treatment record.  For these reasons, a remand for an opinion based on more accurate facts is warranted.   

Accordingly, the issue of service connection for a skin disorder is REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the September 2014 VA examiner who examined the Veteran's skin disorder (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, for each diagnosis of a skin disability, the examiner should offer the following opinion:  

Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the skin disorder had its onset during, or was otherwise causally or etiologically related to service? 

For the purposes of providing the supplemental medical opinion, the examiner should:

* assume that the Veteran had skin rash on the face and neck during service, and

* address the January 2012 report of basal cell carcinoma removed from the arms and face.  

Please state the reasons that support the opinion.  The term "as likely as not" does not mean within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as to find against it.     

2.  Thereafter, readjudicate the remanded issue of service connection for a skin disorder.  If any benefits sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


